DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (US 2020/0015214, Si hereafter, see provisional 62/711,148) in view of Zhang et al. (US 2020/0275523, Zhang hereafter)
RE claims 8 and 17, Si discloses an operation method and a first user equipment (UE) in a communication system, the first UE including a processor, a transceiver operated by the processor, and a memory configured to store at least one instruction executable by the processor (Figure 3), wherein when executed by the processor, the at least one instruction is configured to: receive a sidelink synchronization signal block (SL-SSB) #L from a second UE wherein the SL-SSB #L is transmitted using m beams by the second UE, and each of L and m is a natural number (Paragraph 16, a second UE receives S-SSB from a first UE via at least one channel/signal/beam).
Si does not explicitly disclose comparing a received signal strength of the SL-SSB #L with a threshold; and transmitting a response message for the SL-SSB #L to the second UE when the received signal strength of the SL-SSB #L is equal to or greater than the threshold.
However, Zhang teaches comparing a received signal strength of the SL-SSB #L with a threshold; and transmitting a response message for the SL-SSB #L to the second UE when the received signal strength of the SL-SSB #L is equal to or greater than the threshold (Paragraphs 65-67 and 138, and Figure 3 teaches a UE receiving a plurality of reference signals each associated with one or more beams. The UE decodes the RSs and if an RS quality is greater than a threshold the UE replies with a message containing one of more beam indexes for one or more synchronization signal blocks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and user equipment of Si with the teachings of Zhang in order to determine and select the optimal beam/channel for communication. 
RE claim 9, Si in view of Zhang discloses the method and user equipment of claims 8 and 17 as set forth above. Note that Si further discloses wherein the SL-SSB #L includes at least one of the group consisting of: a sidelink primary synchronization signal (SPSS), a sidelink secondary synchronization signal (SSSS), an index of a beam through which the SL-SSB #L is transmitted, a threshold for a received signal quality of the SL-SSB #L, and information indicating a resource used for transmission of the response message (Paragraph 16, S-PSS and S-SSS).
RE claims 10 and 18, Si in view of Zhang discloses the method and user equipment of claims 8 and 17 as set forth above. Note that Zhang further teaches wherein the response message includes at least one of the group consisting of: an index of a beam through which the SL-SSB #L is received with a received signal strength equal to or greater than the threshold and information indicating a received signal quality of the SL-SSB #L (Paragraphs 65-67 and 138, and Figure 3 teaches a UE receiving a plurality of reference signals each associated with one or more beams. The UE decodes the RSs and if an RS quality is greater than a threshold the UE replies with a message containing one of more beam indexes for one or more synchronization signal blocks).

RE claims 11 and 19, Si in view of Zhang discloses the method and user equipment of claims 8 and 17 as set forth above. Note that Zhang further teaches wherein, when the SL-SSB #1 is received through a plurality of beams, the response message is transmitted in a direction that corresponds to a first beam of the plurality of beams, and beams other than the first beam among the plurality of beams are configured as candidate beams (Paragraphs 65-67 and 138, and Figure 3 teaches a UE receiving a plurality of reference signals each associated with one or more beams. The UE decodes the RSs and if an RS quality is greater than a threshold the UE replies with a message containing one of more beam indexes for one or more synchronization signal blocks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and user equipment of Si with the teachings of Zhang in order to determine and select the optimal beam/channel for communication. 
Allowable Subject Matter
Claims 1-7 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
RE claims 1 and 13, prior arts do not explicitly disclose teach or suggest a transmission method for a sidelink synchronization signal block (SL-SSB) from a first 
RE claims 2-7 and 14-16, the claims are allowed as they include the allowable matter indicated above for claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 12 and 20, prior arts do not explicitly disclose teach or suggest reception of a second SL-SSB in a second beam that is explicitly set to be a wider beam  with shorter coverage range than that which transmitted a first SL-SSB and further no response is transmitted for this second SL-SSB.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 8,633,855) discloses a transmission scheme between a base station and a mobile of a first Omni-directional pattern of signals and then 
Sun et al. (2017/0078915) discloses a transmission method where a network can shift between an omni-directional and beamforming scheme. See Figure 4 in particular. The prior art differs from the claimed invention in that the communication is not between user equipments in a sidelink communication and further the transmission mode is determined based upon the contents of a data frame rather than a successful or unsuccessful reception/response.
Chau et al. (US 2019/0208395) discloses a user equipment capable of switching between omni-directional and beamforming antenna modes. The prior art differs from the claimed invention in that the communication is not between user equipments in a sidelink communication and further the switching of modes is accomplished with a physical or software switch on the device pressed by a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461